Citation Nr: 0901794	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  98-15 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
Crohn's colitis.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was previously remanded in May 2006 for 
additional development.  That development has been completed; 
however, the matter must again be remanded for reasons listed 
below.

The Board notes that in correspondence dated October 2008, 
the veteran raises a claim for TDIU in relation to his 
increased rating claim for service connected Crohn's colitis 
as well as new claims for service connection for the 
following: scars secondary to Crohn's colitis, a mental 
condition secondary to Crohn's colitis, irritable bowel 
syndrome secondary to Crohn's colitis, and a stomach 
condition secondary to Crohn's colitis.  

These claims are not currently before the Board and are 
referred to the RO for development.

In addition, it appears that the veteran was formerly 
represented by the Puerto Rico Public Advocate for Veterans 
Affairs.  In October 2008, the veteran filed with the Board a 
Form 21-22a appointing a private attorney as representative.  
However, the attorney is not identified in block 7A of the 
form and the attorney's signature is not legible on the form 
or on other documents submitted to the Board.  Therefore, the 
RO should request clarification of the veteran's 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 60 percent 
for his Crohn's colitis.  Unfortunately, the Board has 
determined that additional development is necessary prior to 
completion of its appellate review.  The undersigned 
apologizes for the delay in the full adjudication of this 
case.

Subsequent to the September 2008 supplemental statement of 
the case (SSOC), the veteran submitted additional documents 
directly to the Board for consideration without a waiver of 
RO review.  The documents include evidence regarding the 
effect of his service connected Crohn's colitis on his 
employment.  The veteran also submitted updated medical 
records.  

Applicable VA regulations require that pertinent evidence 
submitted by the veteran must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the veteran.  38 
C.F.R. §§ 19.37, 20.1304 (2008).  In this case, a SSOC 
reflecting review of the new evidence has not been issued by 
the RO.

In these situations, the Board sometimes requests the 
veteran's representative to waive initial RO consideration of 
the new evidence to avoid delay in the adjudication of the 
veteran's case.  However, the identity of the veteran's 
representative is questionable as Form 21-22a was not fully 
completed, providing another basis to remand this case.   

Given the foregoing, the RO must review the new evidence and, 
if the claim remains denied, include such evidence in a 
supplemental statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a new 
Form 21-22a to confirm the appointment and 
identity and address of his 
representative.

2.  The RO should readjudicate the issue 
on appeal, with consideration of the 
evidence received after the most recent 
supplemental statement of the case (SSOC) 
dated September 2008.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a SSOC that addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity 
to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




